Citation Nr: 1047358	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1960 to November 
1963.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This case was previously before the Board in July 
2009.


FINDING OF FACT

There has been no dissociation by competent clinical evidence of 
record between left ear hearing loss initially demonstrated on 
examination for separation from service, and current chronic left 
ear hearing loss disability for VA purposes. 


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.



Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in May 2005 and October 2009 the Veteran 
was informed of the evidence and information necessary to 
substantiate the claim, the information required of the appellant 
to enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that should 
be submitted if there was no desire for VA to obtain such 
evidence.  In the October 2009 letter, the Veteran received 
notice regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
complete VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, as the case was readjudicated thereafter, 
there is no prejudice to the Veteran in this regard.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA medical records.  In November 2006 and 
March 2010, the Veteran underwent VA audiological examinations 
that addressed the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
is discussed in detail below, the Board finds that the November 
2006 and March 2010 VA opinions are not adequate as the 
supporting rationale provided for the opinions is inappropriate.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Additionally, in this regard, the Board finds that there has not 
been substantial compliance with its July 2009 remand 
instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
Nevertheless, as the decision herein grants the benefit sought in 
full, the Board finds that the Veteran is not prejudiced by the 
Board's adjudication at that this time.  

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  

Applicable Law

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss (as an organic disease of the 
nervous system) may be presumed, subject to rebuttal, if manifest 
to a compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination 
of whether a veteran has a service-connectable hearing loss is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold level 
in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

The Veteran asserts that he has left ear hearing loss as a result 
of exposure to vehicle noise and artillery fire while serving as 
a track vehicle mechanic during his active service.  In his April 
2005 claim the Veteran indicated that he had constant exposure to 
engines and artillery fire without ear protection.  The Veteran's 
military occupational specialty was track vehicle mechanic.

The service treatment records contain no complaints or treatment 
related to left ear hearing loss.  The Veteran's October 1960 
service enlistment examination noted that the Veteran's ears were 
normal and indicated bilateral whisper test results of 15/15; 
there was no audiological testing.

The Veteran's October 1963 service separation examination noted 
that the Veteran's ears were normal.  Audiometric findings 
(American Standards Associates (ASA) units as converted to 
International Standards Organization (ISO) units) were, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
15
Not 
tested
5

A March 2005 VA audiology note indicated that the Veteran had a 
bilateral high-frequency sensorineural hearing loss of mild to 
severe degree beginning at 2000 Hertz bilaterally.  Audiometric 
findings, in pertinent part, were:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
30
65
65

The left ear word recognition score was 75 percent.

On VA examination in November 2006, audiometric findings, in 
pertinent part, were:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
35
65
70

The left ear word recognition score was 96 percent.

As such, current left ear hearing loss disability for VA purposes 
is demonstrated.  38 C.F.R. § 3.385.

The November 2006 VA examiner opined that the Veteran's hearing 
loss disability is less likely as not due to military related 
acoustic trauma.  The examiner noted that the Veteran's 
audiological evaluation on separation indicated normal hearing 
across the frequency range 500 through 4000 Hz., bilaterally.  As 
the Veteran's audiometric examination was completed prior to 
October 1967, it is assumed that the evaluation is reported in 
ASA units.  As noted above, when converted to ANSI units, the 
separation evaluation does reflect hearing loss in the Veteran's 
left ear at 500 Hertz.  Based on a reading of the converted 
October 1963 audiometric evaluation, the VA examiner's rationale 
is not appropriate.  

At a March 2010 VA audiological examination, the Veteran 
complained of hearing loss.  The reported audiometric findings 
demonstrated left ear hearing loss disability for VA purposes.  
38 C.F.R. § 3.385.  After noting and reviewing the Veteran's 
medical records, the March 2010 VA examiner stated that the 
Veteran's hearing loss was not likely related to his military 
related acoustic trauma.  The examiner stated that the Veteran's 
audiological evaluation on separation from service indicated 
normal hearing.  As the Veteran's audiometric examination was 
completed prior to October 1967, it is assumed that the 
evaluation is reported in ASA units.  As noted above, when 
converted to ANSI units, the separation evaluation does reflect 
hearing loss in the Veteran's left ear at 500 Hertz.  Based on a 
reading of the converted October 1963 audiometric evaluation, the 
VA examiner's rationale is not appropriate.  

As normal left ear hearing was demonstrated on examination for 
enlistment into service, the presumption of soundness on 
induction attaches as to left ear hearing ability.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  The Board 
observes that some degree of left ear hearing loss, per Hensley, 
was present on audiometric examination in October 1963 for 
separation from service.  Left ear hearing loss disability is 
currently demonstrated.  The VA examiner's opinion in November 
2006 and March 2010 dissociating current left ear hearing loss 
disability from service is not probative as the supporting 
rationale was inappropriate, as outlined above.  Although left 
ear hearing loss "disability" for VA purposes was not 
demonstrated to a compensable degree within the first year of 
discharge from such service, the provisions of 38 C.F.R. 
§ 3.303(d) provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).  
Additionally, the law provides that when, after consideration of 
all evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of a veteran's claim, the 
benefit of the doubt shall be given to the claimant. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2010).  

Significantly, there is no competent medical opinion dissociating 
the Veteran's current left ear hearing loss disability from the 
left ear hearing loss initially noted on examination for 
separation from service.  In this regard, there has been no 
finding that such does not represent a clinically significant 
change in hearing ability from the 15/15 whispered voice hearing 
test finding noted on examination for entrance to service.  The 
November 2006 and March 2010 VA opinions did not provide such an 
opinion, and as such, are not deemed to be dispositive in this 
appeal.  Further, it is again noted that such opinions were based 
on inappropriate characterization of the left ear hearing loss 
findings on October 1963 examination for separation from service.  

The Board notes that the Veteran is competent to provide 
statements concerning factual matters of which he has first hand 
knowledge (i.e., experiencing or observing noise exposure and 
left ear hearing loss problems during or after service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Veteran is not competent to say that any loss of 
left ear hearing acuity experienced in service was of a chronic 
nature to which current disability may be attributed, or that 
current left ear hearing loss disability is etiologically related 
to acoustic trauma in service.  A layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic disability 
is currently present or a determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Nevertheless, the Board finds that the Veteran's assertion as to 
continuity of symptomatology of left ear hearing loss since 
service has not been shown to be less than credible.  (See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous 
evidence has greater probative value than history as reported by 
the veteran).  In this regard, the Board notes that at the time 
of his separation from service the Veteran specifically denied 
(on the Report of Medical History portion of his October 1963 
service separation examination) that he had any ear trouble.  
However, such denial does not negate the fact of the presence of 
left ear hearing loss demonstrated on examination for separation 
from service.  The fact that such degree of hearing loss may not 
have been detectable to a lay person renders such contemporaneous 
denial insufficient to render his assertion incredible.

In summary, the medical evidence of record indicates that the 
Veteran did not have left ear hearing loss on entrance to 
service, left ear hearing loss was initially demonstrated on 
examination for separation from service, current chronic left ear 
hearing loss "disability" for VA purposes has been 
demonstrated, there has been no dissociation by competent 
clinical evidence of record between the current chronic left ear 
hearing loss disability from the left ear hearing loss initially 
demonstrated in service, and the Veteran's allegation of 
continuity of symptomatology since service has not been shown to 
be incredible.  In view of the foregoing, and with resolution of 
doubt in the Veteran's favor, the Board finds that the evidence 
of record supports service connection for left ear hearing loss 
disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is 
granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


